Citation Nr: 0432573	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fractured jaw and injury to the 
cheekbone, with severely compromised left mandible and 
temporomandibular joint dysfunction, from November 7, 2000, 
to October 16, 2003.  

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fractured jaw and injury to the 
cheekbone, with severely compromised left mandible and 
temporomandibular joint dysfunction, from October 17, 2003, 
forward.  

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a fractured nose, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in November 2001, that assigned an 
increased rating of 20 percent for service-connected 
residuals of a fractured jaw and injury to the cheekbone, 
with severely compromised left mandible and temporomandibular 
joint dysfunction, effective from November 7, 2000.  In 
January 2004, the RO awarded a 30 percent rating for this 
disability, effective from October 17, 2003.   

In September 2004, the veteran offered testimony before the 
undersigned Veterans Law Judge during a travel Board hearing 
at the RO.  At that hearing, the veteran's representative 
made several arguments regarding claims that are not in 
appellate status.  He alleged clear and unmistakable error in 
prior rating decisions(s) and entitlement to earlier 
effective dates.  These claims are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran a notice letter in August 2003; however, it 
did not address the claim for an increased rating for 
residuals of a fracture of the nose.  On remand, the RO 
should provide the veteran appropriate notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran's symptoms relevant to the jaw/cheek and 
nose injuries have reportedly increased, as noted by the 
representative in the August 2004 written argument before the 
Board.  This is further urged during the September 2004 
travel Board hearing.  In view of these factors, examination 
and medical opinion would be helpful in assessing the 
totality of the manifestations of the veteran's service-
connected disorders currently on appeal.  Any recent 
treatment records should also be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Notify the veteran (a) of the information 
and evidence not of record that is necessary 
to substantiate his claims for increased 
ratings; (b) of the information and evidence 
that VA will seek to obtain on his behalf; 
(c) of the information and evidence that he 
is expected to provide to VA; and (d) request 
that he provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be associated 
with the claims folder.

2.  Ask the veteran to identify all medical 
care providers that have recently treated 
him for residuals of a fractured jaw and 
nose, and make arrangements to obtain these 
records.

3.  After associating with the claims file 
any available records received pursuant to 
the above-requested 
development, schedule the veteran for an 
appropriate VA examination.  The claims 
file must be made available to the 
examiner, and the examiner should indicate 
in his/her report whether or not the claims 
file was reviewed.  Any necessary tests, 
including x-rays if indicated, should be 
accomplished.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of a fractured jaw and 
injury to the cheekbone, with severely 
compromised left mandible and 
temporomandibular joint dysfunction, to 
include any muscle, orthopedic, dental, and 
neurological residuals.  

The examiner should report the range of 
motion for the mandible in degrees 
(inter-incisional range and range of 
lateral excursion, in millimeters).  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
mandible is used repeatedly.  Any 
limitation of function of the mandible 
must be identified.  

It should further be noted whether there 
is any malunion or nonunion of the 
mandible or maxilla, and if so, the 
degree thereof.  The examiner should also 
describe the extent of any loss of the 
maxilla (more than half, loss of 25 to 50 
percent, or loss of less than 25 percent) 
and state whether or not it is 
replaceable by prosthesis.

The examiner should whether there are any 
neurological residuals associated with the 
veteran's service-connected jaw disability 
and identify any nerves involved.  If so, the 
examiner should also specifically discuss the 
extent, if any, of paralysis of the nerves 
involved.  

Finally, with respect to residuals of a 
fractured nose, the examiner should state 
whether there is 50 percent obstruction of 
the nasal passages on both sides, or complete 
obstruction on one side.

A rationale for any opinion expressed 
should be provided.

4.  Then, readjudicate the veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, including Esteban 
v. Brown, 6 Vet. App. 259 (1994), and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

